DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              GREGORY TONY, as Sheriff of Broward County,
                            Appellant,

                                    v.

                         CHADWICK WAGNER,
                             Appellee.

                              No. 4D20-1898

                              [March 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE19-
009731.

  Carmen Rodriguez of Law Offices of Carmen Rodriguez, P.A., Palmetto
Bay, for appellant.

  Tonja Haddad Coleman of Tonja Haddad, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

GERBER, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.